 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-13-00504-01-PHX-SRB
                                                           CR-16-01186-01-PHX-SRB
10                         Plaintiff,
11   v.                                                ORDER OF DETENTION
12   Glendon Lee Wahpeta
13                         Defendant.
14            A detention hearing and a preliminary revocation hearing on Petitions of
15   Supervised Release were held on January 23, 2019.
16            The Court Further Finds that the Defendant has failed to sustain his burden of
17   proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P.,
18   that he is not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
19            IT IS ORDERED that the Defendant shall be detained pending further order of the
20   court.
21            Dated this 24th day of January, 2019.
22
23
24
                                                                 Honorable John Z. Boyle
25                                                               United States Magistrate Judge
26
27
28
